DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “a sequence dataset”, then the terms “the sequence data”, “the sequence” and “the sequence dataset”. It is unclear if all these terms are referring back to “a sequence dataset” and this is a typographical error or are these three separate terms and lack antecedent basis.
Claim 1 recites the phrase “a plurality of sourceblocks”, then the terms “the sourceblocks” and “the sourceblock”. It is unclear if the term “the sourceblock” lacks antecedent basis or if it is a typographical error and should also be plural.
The terms “yield the best compaction” and “optimally create new unique reference codes” in claim 1 are a relative term which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what makes for the best compaction, is it size, efficiency, speed etc. It is unclear in what way the new codes are optimal.
Claim 1 recites the following limitations: “scan the sequence data and maintain a count of the number of unique characters contained within the sequence data; indicate positions in the sequence where the number of unique characters increase by a power of two”. If a count of the number of unique characters contained within the sequence data is determined by the scan and maintained, then the number of unique characters in the sequence data is known and shouldn’t increase or decrease at all. It is unclear how the number of unique characters can increase at all, let alone by a power of two.
Claim 1 recites the following limitations: “receive reference codes to the sourceblocks from the library management module and discard the sourceblock” and “receive sourceblocks from the data deconstruction engine”. As stated in 4 above, it is unclear if “the sourceblock” is a typo and should be “the sourceblocks”. If so then it is unclear how the sourceblocks can be received by the library management module if they have been discarded.
Claim 6 has the same issues as claim 1 above.
The remaining dependent claims are rejected due to their dependency from independent claims 1 and 6 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136